DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The Information Disclosure Statements filed 22 September 2020 and 07 December 2020 are made of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura EP 0413355 A2 in view of Lonka EP 0558210 A1.
As to claim 1, Tamura teaches a compensator system (figure 1, column 3, lines 12-43, a radio transceiver 10 coupled to a vehicular power booster), comprising:
an antenna supported by vehicle (figure 1, column 3, lines 44-54, vehicular power booster 20 coupled to antenna 34 for transmission/ reception to a cellular station),
a gain modifier positioned adjacent the antenna and configured to adjustably control a

a first control unit positioned adjacent the gain modifier and configured to provide, in
response to a received Tx level signal, a control signal to the gain modifier indicating a
desired level of gain, the first control unit further configured to adjust the control signal in
response to a feedback signal (figure 1, column 4, lines 29, a power detector 28 of the same circuitry as power detector 30 is connected to the output of power amplifier stage 22 to supply a voltage representative of the power of the transmit signal to a second control input of gain control driver 27), and
a first detector configured to provide the feedback signal associated with a detected
power level of the Tx signal provided by the gain modifier (figure 1, column 4, lines 14-29, the power booster 30 comprising power detector 28 coupled between the output of power amplifier stage 22 and transmit band filter 23 to provide feedback to the gain control driver 27).
	Tamura teaches a first control unit comprising circuits to detect and determine an identified reference voltage to be passed to a first control input of the gain control driver 27 (gain modifier), see figure 1, column 3, line 55 to column 4, line 14, but is silent to a first control unit to provide a control signal to the gain modifier in response to a received Tx level signal which is separate from the transmitted power level.
Lonka teaches a  circuit arrangement for controlling amplification by a radio telephone booster 10 of a signal transmitted from a mobile radio 20 by coupling a low frequency control 
Since Lonka also teaches a radio transceiver coupled to a vehicular booster, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the gain control circuits in the portable transceiver and vehicular power booster of Tamura with the gain control circuits of Lonka as the control circuit utilize the existing coaxial cable with a low cost circuit that require very small space as integrated elements in both the radio and signal booster.

As to claim 2 with respect to claim 1, Lonka of Tamura modified teaches the compensator system of further including a cable and a transceiver, the gain modifier being positioned adjacent a distal end of the cable and the transceiver being position adjacent a proximal end of the cable, the transceiver configured to provide the Tx signal (figure 1, column 3, lines 29-43, the radio telephone 20 generates a low frequency control signal coupled through the coaxial cable Ac to the booster 10).



As to claim 4 with respect to claim 3, Tamura teaches wherein the first detector is position between the gain modifier and the antenna (figure 1, column 4, lines 14-29, the power booster 30 comprising power detector 28, is coupled between the output of power amplifier stage 22 and antenna 34).

As to claim 5 with respect to claim 4, Tamura teaches wherein the detector is a first detector, the system further comprising a second detector positioned downstream of the antenna and the second detector is configured to provide transmitted feedback signal to the control unit (figure 1, column 3, line 55 to column 4 line 14, power detector 30 (second detector) applies an average voltage representative of the power of the RF transmit signal to comparators 25n for comparison with N reference voltages that represent the predetermined power levels established by the transceiver unit 10, the output of the comparators coupled to a second control input of gain control driver 27).

As to claim 8 with respect to claim 3, Tamura teaches the transceiver is configured to
provide the Tx level signal (figure 1, column 3, line 12-43, portable transceiver 10 comprises RF transmitter 11 to produce the transmit signal at a controlled set level to be coupled to the vehicular power booster 20 via cable 18).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura EP 0 413 355 A2 and Lonka EP 0558210 A1 further in view of Mitzlaff US 4,636,741.
As to claim 6 with respect to claim 3, Tamura teaches a second control unit controller 12 positioned adjacent the transceiver 11, see figure 1, but is silent to the second control unit is configure to provide the Tx level signal in response to a detected signal associated with a power level of the Tx signal provided by the transceiver.
Mitzlaff teaches a vehicular adaptor 190 coupled to a portable radio transceiver 102 to boost the transmitted power level, figures 1 and 6, column 5, lines 24-55. Mizlaff teaches the vehicle adaptor 190 comprises power control 192, PA 194, regulator 191, filter 196 and antenna 188, figure 6, column 5, line 38 to column 6, line 14. Mizlaff discloses the portable radio transceiver 100, 102 comprises power control 160 including a logarithmic amplifier coupled to power detector 164 to detect the output of power amplifier 122 and signal a power control driver 
Since Tamura teaches a vehicular power booster system comprising a portable transceiver 10 including a power controlled transmitter 11, see figure 1, it would have been obvious to one skilled in the art before the effective filing date of the instant application to employ the power control circuits of Mitzlaff in the transmitter of Tamura modified to detect and control the RF signal output of the portable radio transceiver.

As to claim 7 with respect to claim 6, Mitzlaff of Tamura modified teaches the compensator system further comprising a second detector positioned adjacent the second control unit, the second detector configured to provide the detected signal (figures 1 and 6, column 2, lines 31-49, the portable radio transceiver 100, 102 comprises power control 150 including a power detector 152, 164 to detect the output of power amplifiers 122).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890.  The examiner can normally be reached on 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/BLANE J JACKSON/Primary Examiner, Art Unit 2644